Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-10, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20140355830 A1) cited on IDS in view of Kim et al. (US 20110035675 A1).
Regarding claim 1, Park et al. teaches a terminal use pattern information collection management method comprising: measuring a distance between a user terminal and a user (see Abstract, para [0010]; “detecting a distance between the detected object and the digital device, and when the detected distance is within a reference distance, detecting a face or eyes in a photographed 2D image of the object, and when the face or eye of a user are detected in the photographed 2D image, determining whether the user remains within the reference distance, based on the results of the face or eyes detection, determining whether the user is viewing a display panel of the digital device, based on the results of the face or eye detection, and when it is determined that the user remains within the reference distance and is viewing the display panel, generating a warning”); measuring a use time of the user terminal (see para [0082]; “when an application that requires a user to view the display panel 210 of the device 100 for more than a certain amount of time, the controller 110 configures an eyesight protecting mode in the device 100”); see also para [0060]; “The operation parameters are values which determine resolution, exposure time, a gain, a frame ratio of image data generated by photographing”); converting and processing image information displayed on a screen of the user terminal by a predetermined image processing method when at least one of the distance and the use time satisfies a predetermined condition (see para [0065]; “the controller 110 configures an eyesight protecting mode in the device 100. The eyesight protecting mode is an operation mode to prevent a user from getting close to the device 100 in less than a predetermined distance” see also para [0084-0085]; “Further, if it is determined that a user is viewing the touch screen 200 of the portable device 100 according to the user status information, the controller 110 generates a predetermined warning notification. Such an operation of the controller 110 will be described with reference to FIG. 5…. when an application requires a user to view the display panel 210 of the device 100 for more than a certain amount of time, the controller 110 of the device 100 configures an eyesight protecting mode in the device 100”); and when a predetermined reaction is sensed from the user (see para [0045]; “The sensor module 170 includes at least one sensor for detecting a state of the device 100. For example, the sensor module 170 may include a proximity sensor (not shown) for detecting proximity of a user to the device or detecting proximity of fingers or pens to a screen”). However, Park et.al does not teach as further claimed, but 
Kim et al. teaches a terminal use pattern information collection management method (see Abstract; “The method includes: generating usage pattern information that contains pattern environment information of the portable terminal and function information corresponding to the pattern environment information; collecting current environment information of the portable terminal”); collecting terminal use pattern information including at least one of image conversion processing information, the distance, and the use time (see para [0035]; “The environment information collecting unit 192 serves to collect current environment information regarding the portable terminal. The environment information collecting unit 192 collects environment information when a function is executed in the portable terminal. While the portable terminal is being operated in a standby mode, the environment information collecting unit 192 can also collect the environment information in real time or periodically. Examples of the environment information are time information, location information, etc”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Price et al. in order to provide a user interface appropriate for the user’s environment (see para [0035]). 
Regarding claim 8, the rejection of claim 1 is incorporated herein.
Park et al. in the combination further teach wherein the reaction includes the distance reaching or exceeding a reference distance, or an input of a user operation that is opposite to the converting and processing (see para [0082]; “The image processing module 150 outputs an object detected in the 3D image and the corresponding object distance to the controller 110. The controller 110 compares at least one input object distance with the hazardous viewing distance, and if the object distance is less than the hazardous viewing distance, controls the image processing module 150 to perform facial recognition and/or eye recognition using a 2D image in order to determine whether the corresponding object is a human and whether he or she is viewing the display panel 210”).
Regarding claim 9, the rejection of claim 1 is incorporated herein.
Park et al. in the combination further teach further comprising determining a health state of an eye of a user based on the collected terminal use pattern information (see para [0082]; “According to this, the controller 110 determine user status information using the results of face detection and/or eye detection. Here, the user status information includes at least one of user's presence, a user's face direction, and a user's face location”).
Regarding claim 10, the scope of claim1 is fully incorporated here, the rejection of claim 1 is equally applicable here (see also para [0024]; “The "external devices" include other devices such as, mobile phones, smart phones, tablet PCs, and servers”).
Regarding claim 17, the rejection of claim 8 is equally applicable here.
Regarding claim 18, the rejection of claim 9 is equally applicable here.
Regarding claim 19, the scope of claim1 is fully incorporated here, the rejection of claim 1 is equally applicable here. 
Park et al in the combination further teach a user terminal comprising: a distance sensor unit that senses information for measuring a distance between a user terminal and a user (see para [0045]; “The sensor module 170 includes at least one sensor for detecting a state of the device 100. For example, the sensor module 170 may include a proximity sensor (not shown) for detecting proximity of a user to the device or detecting proximity of fingers or pens to a screen” ); and a controller that measures a use time of the user terminal (see para [0060]; “the controller 110 configures camera operation modes with respect to the multifunctional camera 225, and configures operation parameters according to the camera operation modes in the multifunctional camera 225. The operation parameters are values which determine resolution, exposure time, a gain, a frame ratio of image data generated by photographing”); see also para [0084-0085]; “…the controller 110 generates a predetermined warning notification. Such an operation of the controller 110 will be described with reference to FIG. 5…. when an application requires a user to view the display panel 210 of the device 100 for more than a certain amount of time, the controller 110 of the device 100 configures an eyesight protecting mode in the device 100”).

Claims 2-3, 6-7, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Kim et al. as applied in claims above, and further in view of Lee et al. (US 20200051522 A1). 
Regarding claim 2, the rejection of claim 1 is incorporated herein.
Park et al. in the combination further teach wherein the predetermined condition is set such that the distance is less than a reference distance (see para [0010]; “when the detected distance is within a reference distance, detecting a face or eyes in a photographed 2D image of the object, and when the face or eye of a user are detected in the photographed 2D image, determining whether the user remains within the reference distance, based on the results of the face or eyes detection, determining whether the user is viewing a display panel of the digital device, based on the results of the face or eye detection, and when it is determined that the user remains within the reference distance and is viewing the display panel, generating a warning”). Park et al. in the combination further teach requiring a user viewing the display exceeding a certain amount, the controller goes into an eye protection mode (see analysis of claim 1 or 19).  However, the combination of Park et al. and Kim et al. as a whole is silent on tracking a “reference time” use time  as further claimed, but
Lee et al. in the combination further teach the use time is equal to or greater than a reference time (see para [0139]; “For example, FIG. 14 illustrates an example of a state of a bloodshot eyes of the user when the electronic device 100 is used more than a predetermined period of time (e.g., M (where M is hours, minutes, and seconds units) (e.g., an hour and 20 minutes, 2 hours, and the like)). Here, the predetermined time, M of FIG. 14 is greater than the predetermined time, N of FIG. 13 (e.g., M>N)”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Lee et al. in order to obtain context information of a usage time, operation state, and ambient environment (see para [0139)
Regarding claim 3, the rejection of claim 1 is incorporated herein.
Lee et al. in the combination further teach wherein the predetermined image processing method includes increasing or decreasing the image information in steps from an original size as time passes, and the image conversion processing information includes an increase ratio or a decrease ratio of the image information at a time when the reaction is sensed (see Fig. 9 and Fig. 13; [0134]; “For example, as illustrated in FIG. 12, when the sight line of the user views a screen that is currently displayed in the electronic device 100 and the electronic device 100 photographs the user's eye 1210 through the camera module 170 (e.g., front camera) based on the eye-tracking technology. The electronic device 100 obtains state information based on the photographed user's eye image (e.g., iris image) and predetermined reference data, and may obtain context information corresponding to the usage time, operation state, ambient environment of the electronic device 100, and the like, based on the context recognition technology” see also para [0140]; “According to an embodiment of the present disclosure, the electronic device 100 sets ‘cutoff’ in association with blue light, sets ‘color’ and ‘chroma’ to be decreased by a predetermined ratio in ‘brightness’, and sets ‘resolution’ to be lower, and may display a screen change based on the above (e.g., state of the diagram 1430”). 
Regarding claim 6, the rejection of claim 1 is incorporated herein.
Lee et al. in the combination further teach wherein the predetermined image processing method includes processing the image information in a predetermined color, and the image conversion processing information includes information on the predetermined color (see para [0138]; “The electronic device 100 sets the blue light to be low, and sets a color to be decreased by a predetermined ratio in ‘brightness’, and displays a screen change based on the above (e.g., state of the diagram 1330)”).
Regarding claim 7, the rejection of claim 1 is incorporated herein.
Lee et al. in the combination further teach further comprising: displaying the image information in an original state when the distance between the user terminal and the user reaches or exceeds a reference distance (see para [0046]; “The display unit 131 may display a photograph or/and received image and a UI or GUI associated with operating a corresponding mode, when the electronic device 100 is in a video call mode or a photographing mode”).
Regarding claim 11, the rejection of claim 2 is equally applicable here.
Regarding claim 12, the rejection of claim 3 is equally applicable here.
Regarding claim 15, the rejection of claim 6 is equally applicable here.
Regarding claim 16, the rejection of claim 7 is equally applicable here.

Claims 4-5, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Kim et al. as applied in claims above, and further in view of Yun (KR20150139745A) cited on IDS. 
Regarding claim 4, the rejection of claim 1 is incorporated herein. The combination of Park et al. and Kim et al. as a whole does not teach as further claimed, but
Yun teaches wherein the predetermined image processing method includes increasing a degree of blurring of the image information in steps as time passes, and the image conversion processing information includes the degree of blurring of the image information at the time when the reaction is sensed (see para [0026]; “a method of limiting a driving screen of a smart phone user, a blur process is performed to make a screen appear blurry, but a method of limiting a screen may be variously applied. That is, a method of exposing a user's application to a screen that warns the user that the user is close to the screen may be applied. Alternatively, as a method of limiting a smartphone driving screen, an image of a human eye may be displayed on the screen. It is also possible to apply a method of inducing a blink of the smart phone application user by allowing the blinking motion to be expressed”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Price et al. in order to limit the user's use of the smartphone (see para [0026]).
Regarding claim 5, the rejection of claim 1 is incorporated herein.
Yun in the combination further teach wherein the predetermined image processing method includes increasing a range of blurring or darkening the image information in steps from an edge as time passes (see para [0023]; “In operation S360, the screen blur process may be performed to display a blurred image of the screen of the currently installed user installed application. Thereafter, after the set time has passed (S370), the screen processing application of the present invention releases the blur processing to return to the driving screen of the user installation application (S380)”), and the image conversion processing information includes information on a range of the image information that is blurred or darkened at the time when the reaction is sensed (see para [0024]-[0025]; “a method of driving the smartphone camera in the form of a background daemon after a predetermined time elapsed, but mounted on the smartphone regardless of the preset time If it is determined that the smartphone user is close by the proximity sensor, a method of driving the camera may be applied”).
Regarding claim 13, the rejection of claim 4 is equally applicable here.
Regarding claim 14, the rejection of claim 5 is equally applicable here.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. and Kim et al. in view of Lee et al. as applied in claims above, and further in view of Yun.
Regarding claim 20, Park et al. in the combination further teach wherein the predetermined condition is set such that the distance is less than a reference distance (see para [0010]; “when the detected distance is within a reference distance, detecting a face or eyes in a photographed 2D image of the object, and when the face or eye of a user are detected in the photographed 2D image, determining whether the user remains within the reference distance, based on the results of the face or eyes detection, determining whether the user is viewing a display panel of the digital device, based on the results of the face or eye detection, and when it is determined that the user remains within the reference distance and is viewing the display panel, generating a warning”). 
Lee et al. in the combination further teach the use time is equal to or greater than a reference time (see para [0139]; “For example, FIG. 14 illustrates an example of a state of a bloodshot eyes of the user when the electronic device 100 is used more than a predetermined period of time (e.g., M (where M is hours, minutes, and seconds units) (e.g., an hour and 20 minutes, 2 hours, and the like)). Here, the predetermined time, M of FIG. 14 is greater than the predetermined time, N of FIG. 13 (e.g., M>N)”), and the predetermined image processing method includes increasing or decreasing the image information in steps from an original size as time passes, and the image conversion processing information includes at least one of. an increase ratio and a decrease ratio of the image information (see Fig. 9 and Fig. 13; [0134]; “For example, as illustrated in FIG. 12, when the sight line of the user views a screen that is currently displayed in the electronic device 100 and the electronic device 100 photographs the user's eye 1210 through the camera module 170 (e.g., front camera) based on the eye-tracking technology. The electronic device 100 obtains state information based on the photographed user's eye image (e.g., iris image) and predetermined reference data, and may obtain context information corresponding to the usage time, operation state, ambient environment of the electronic device 100, and the like, based on the context recognition technology” see also para [0140]; “According to an embodiment of the present disclosure, the electronic device 100 sets ‘cutoff’ in association with blue light, sets ‘color’ and ‘chroma’ to be decreased by a predetermined ratio in ‘brightness’, and sets ‘resolution’ to be lower, and may display a screen change based on the above (e.g., state of the diagram 1430”). However, the combination of Park et al., Kim et al. and Lee et al. as a whole does not tech as further claimed, but
 Yun the predetermined image processing method includes at least one of increasing a degree of blurring the image information in steps as time passes, and increasing a range of blurring or darkening the image information in steps from an edge as time passes; a degree of blurring the image information at the time when the reaction is sensed; and a range of the image information that is blurred or darkened at the time when the reaction is sensed(see para [0022]; “In addition, screen processing for restricting the user's use of the screen on the driving screen of the user installation application may also apply various restriction methods. In other words, as a screen usage restriction method, the screen may be turned off for a short time or may be blurred to appear blurred” see also para [0023-0025]; “In operation S360, the screen blur process may be performed to display a blurred image of the screen of the currently installed user installed application. Thereafter, after the set time has passed (S370), the screen processing application of the present invention releases the blur processing to return to the driving screen of the user installation application (S380)”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Price et al. in order to limit the user's use of the smartphone (see para [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668